UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
                                                             :
TRUSTEES OF THE DRYWALL TAPERS                               :
AND POINTERS LOCAL UNION NO. 1974                            :   19 Civ. 7273 (LGS)
BENEFIT FUNDS, ET AL.,                                       :
                                           Plaintiffs,       :        ORDER
                                                             :
                           -against-                         :
                                                             :
EXCELLENCE DRYWALL, LLC,                                     :
                                           Defendant.        :
-------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, Plaintiffs submitted a motion for leave to file an amended Order to Show

Cause for Default Judgment on April 8, 2020, which was denied without prejudice (Dkt. No. 33);

        WHEREAS, by letter dated April 13, 2020, Plaintiffs stated that they seek leave to file an

amended Order to Show Cause for Default Judgment, as “they are currently seeking attorneys’

fees, and court costs and disbursements in connection with this action” (Dkt. No. 34);

        WHEREAS, by the Default Judgment Order dated November 26, 2019, Plaintiffs were

granted judgment against Defendant “in the liquidated amount to be determined in a post-default

judgment inquest,” including “attorneys’ fees . . . and court costs and disbursements of this

action” (Dkt. No. 26). Plaintiffs were also directed, in the post-default judgment inquest, to file

“evidentiary support” of “attorney’s fees and costs sought.” It is hereby

        ORDERED that the Default Judgment Order stands and grants the relief requested by

Plaintiffs. For clarity, per the Default Judgment Order, Plaintiffs may be granted attorneys’ fees

and costs as to all claims brought in this action, in an amount to be determined in the post-default

judgment inquest. It is further
       ORDERED that any application in support of Plaintiffs’ damages claim shall be

addressed to Judge Fox.


Dated: April 13, 2020
       New York, New York
